DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 2, 2020 has been entered. Applicant’s amendments to claims 1, 4 and 5 have been considered. Applicant’s amendments have overcome the rejection of Claims 1 – 7 under 35 U.S.C. § 112(b), as well as the Provisional Non-Statutory Double Patenting rejection previously set forth in the Non-Final Office Action mailed June 2, 2020.
Claims 1, 3 – 7 remain pending in the application
Claims 1, 4 and 6 were amended 
Claim 2 has been canceled 

Allowable Subject Matter
Claims 1, 3 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by PILLON et al. (US Publication 2016/0167316 A1; Pillon), Haraguchi et al. (US Publication 2011/0062613 A1; Haraguchi), and Glain et al. (US Patent 8,944,128 B2; Glain). 
Pillon teaches, inter alia, a mold (1) for manufacturing a hollow composite material structure [0002], the mold being located in the hollow composite material structure (see Fig. 4b), the mold comprising, a plurality of segments (30, 33) including side surfaces configured to be coupled to each other [0055], a plurality of seal grooves (defined by seals 23, 50; see [0051, 0056]), each of seal grooves being provided on at least one of the adjacent side surfaces of the segments (Fig. 3a-b, and [0055], lines 5 – 13), and a pair of annular holding members (68) configured to fix both respective end surfaces of the segments (see Fig. 4b and [0060]), wherein the segments are kept as a single structure by coupling the side surfaces of the segments to each other and fixing the end surfaces of the segments to the annular holding members (68) (see Figs. 3a-b and Figs. 4a-b), the mold further includes seal members (23, 50) each configured to seal between the segments when the side surfaces of the segments are coupled to each other with the seal member inserted in the seal groove [0062], each of the seal members (23, 50) is formed in a line shape having ends (see Fig. 3b). 
However, Pillon fails to disclose a mold, wherein each seal upper portion is provided with a lip portion, which projects to an outside of the seal groove when the seal member is inserted in the seal groove. 
Additionally, Pillon fails to teach the seal members being hollow or including a concave portion on at least the seal bottom portion  of the seal member, the seal grooves having two end portions that are both bent toward the front surface of the corresponding segment, and a mold further comprising end portion pressing members provided at positions on the front surface of each segment. 
Haraguchi teaches a mold for foam molding, which includes a packing seal (analogous to the claimed seal member) provided between mating surfaces of pieces of the mold so as to extend along a cavity of the mold, the packing seal being held in a groove provided in the mating surface, wherein in the state where the mold is open, a void portion is provided along the packing seal, and upon clamping of the mold, the packing seal is pushed into the void portion [0018]. 
Glain teaches a device for tensioning a preform, which includes a mandrel having first, and second mandrel ends, an anchoring groove (40, 50, 52; analogous to the claimed seal grooves). These anchoring grooves being bent or at angles all around the mandrel (e.g., see Fig. 6), and an anchoring device (30; analogous to the claimed end portion pressing member). 
However, a PHOSITA would have understood that modifications to the arrangements of the seal grooves of Pillon, in view of Glain’s “anchoring grooves,” or, to the seal member structure in view of Haraguchi in combination with Pillion and Glain teachings, would result in substantial modification of the structure, weight and overall performance of the mold, thus, non-obvious. There is insufficient teachings, suggestions or motivation for these modification combinations to the mold of Pillon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744